HANNAY, District Judge.
This is a suit by the United States of . America to ■ condemn the following merchandise : One ■ (1) Ford ■ Coupe Automobile and One (1) Lot of Automobile parts.
Such merchandise was duly seized at the Port of Laredo, Texas, while in the possession of one Raul Alcaraz, also known as Raul Alcaraz Vargas, while he was at the International Bridge en route to the Republic of Mexico, and after he had stated that he had nothing to declare. An inspection of the automobile in which he was driving disclosed the following merchandise :
1 New rubber air hose
15 Boxes inserts
13 “ Distributor caps
1 Ignition service part
2 Pins
3 Hub caps
1 Paper bag with 50 brake cylinder pistons
2 Horn switches
1 Pair pliers
1 Radiator cap
1 Clamp
1 Radio installed
2 Fog lights installed
2 New horns
1 Battery
1 Measuring tape steel
2 Center bumper guards installed
1 Set seat covers
1 Radio antenna
2 Set horn clamps
4 Wrenches
12 Horn relays, heavy duty
1 Driver seat cover
2 Vanity cases
Thereafter, while the matter was being investigated, the said Alcaraz accompanied the officers to a cabin in El Patio Courts in Laredo, Texas, and disclosed to them the following merchandise:
1 Hand electric drill
20 Seal Beam auto lamps
1 DeVilbiss air compressor
1 Set Sanding disc holder with sandpaper discs and phenol discs
3 Polishing pads
3 Cotton pads
12 Fog lamps
4 Gallons hydraulic brake fluid
2 Gallons polish and cleaner
1 Gallon Lolox general solvent
1 Pint sludge solvent
6 Gallons rubbing compound
■ 120 Spark plugs
10,000 Brake bank rivets
24 Ignition service parts
*8531 Replacement cartridge oil filter
2 Universal joint kits
11 Horn relays
11 Piston ring sets
5 Cut-out relays
14 Safety side lamps
36 Valve springs
2 Steering stabilizers
28 Clutch disc facings
20 Sets grease retainers
20 Boxes containing cylinder head gaskets
I Paper bag with manifold gaskets
300 Piston rings
64 Piston rings
56 Piston rings
20 Piston rings
II Bushing bearings
48 Valve sets
6 Inserts
12 Inserts
20 Inserts
There was also found 17 purchase order invoices, each in the sum of $25 or less, and each made out in the name of a different person in Mexico City, Mexico. The description of the merchandise in the purchase order invoices coincided with the sales slip receipts seized at that time.
It is the Government’s contention that under Section 401, 22 U.S.C.A., under which this merchandise was seized, that an attempt was being made to export said merchandise in violation of law, and that the automobile in question was being and/or about to be used for such unlawful purpose.
The said Raul Alcaraz files answer in this case, wherein he alleges that he is the owner of all the property described hereinabove except the automobile, which is described as a 1941 Ford Coupe, Motor Number 186000011, Mexican License Number V 42-40, which he says is the property of his uncle. The said uncle, Ignacio Alcaraz Esquer, also files answer herein, claiming the automobile in question and stating that he is entitled to the possession thereof.
Upon due consideration of the facts and the law, the Court is of the opinion that all questions raised by either of the claimants should be decided, and same are hereby decided, adversely to each of them, respectively.
It therefore follows that judgment should be entered for the Government.